Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 15, 2022 is acknowledged.
3.	Claims 4-9 and 12-20 have been cancelled.
4.	New claims 21-30 have been added.
5.	Claims 1-3, 10-11 and 21-30 are pending in this application and are allowed in this office action.

EXAMINER’S COMMENTS
Withdrawn Rejections
6.	Rejection of claims 1-10 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 2-3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 1 and 4-11 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A kit comprising a combination of a pharmaceutical agent and a sunflower seed protein 
	The closest art to instant SEQ ID NO: 1 is Rosazza et al (US Patent No. 7056714, cited in the previous office action). Rosazza et al teach a 7mer peptide sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 58, residues 4-7). The closest art fto instant SEQ ID NO: 2 is Bremel et al (US Patent No. 10706955, cited in the previous office action). Bremel et al teach an 8mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 1448856, residues 2-6). The closest art to instant SEQ ID NO: 3 is Bremel et al (US Patent No. 10706955, cited in the previous office action). Bremel et al teach a 18mer peptide sequence comprising instant SEQ ID NO: 3 (see SEQ ID NO: 322825, residues 5-9).  The closest art to instant SEQ ID NO: 4 is Laeremans et al (US Patent No. 10023633, cited in the previous office action). Laeremans et al teach a 123mer peptide sequence comprising instant SEQ ID NO: 4 (see SEQ ID NO: 759, residues 28-35). None of the references alone or combined teach a kit comprising a combination of a pharmaceutical agent and a sunflower seed protein hydrolysate composition, wherein the sunflower seed protein hydrolysate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-3, 10-11 and 21-30 are allowed, as set forth in the amendment filed on February 15, 2022.



CONCLUSION
Claims 1-3, 10-11 and 21-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654